United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3708
                                   ___________

Rheshie Doobay,                         *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
Iowa State University of Science and    * District of Iowa.
Technology; Iowa State Board of         *
Regents; James Judy,                    *     [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: April 23, 1999

                                 Filed: May 10, 1999
                                  ___________

Before BEAM and HANSEN, Circuit Judges, and MOODY,1 District Judge.
                            ___________

PER CURIAM.

       Rheshie Doobay, a plant services supervisor for Iowa State University(ISU),
appeals the grant of summary judgment in favor of ISU Science and Technology, ISU
Board of Regents, and James Judy. Doobay alleges unlawful employment
discrimination and retaliation because of his national origin, race, and/or color in


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
violation of 42 U.S.C. §§ 2000e et seq. (Title VII), Iowa Code Chapter 216 and 42
U.S.C. § 1981. The charges arise out of a decision by ISU to demote Doobay
following an internal investigation. At the conclusion of the internal investigation,
Doobay was found to have violated ISU's sexual harassment policy.

       Having reviewed the record in connection with the parties' briefs, we conclude
as did the district court,2 that there is no genuine issue of material fact and summary
judgment is appropriate. Extensive analysis would serve no useful precedential
purpose. We therefore affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          2–